Title: From Alexander Hamilton to John McComb, Junior, 1 April 1791
From: Hamilton, Alexander
To: McComb, John, Jr.


Treasury DepartmentApril 1. 1791
Sir
I have transmitted to Richard Harison Esq. two copies of the Contract for the lighthouse executed by me. You will call upon him and execute them. I have also forwarded to Mr. Harison a bond to be executed by you, and Mr. Peter Kemble with some other sufficient surety in lieu of Mr. Cruger, who is absent. Mr. Harison will select one out of the persons you may offer to him.
On the execution of these papers one copy of the contract will be delivered to you with which you will apply to the Cashier of the Bank of New York, who will have my instructions to make you the first payment.
I do not approve of placing the oil vault within the lighthouse, nor of constructing the house in the form or of the size in your last proposition. I however should wish that the house and kitchen might be so varied as to be under one roof, and in one square building, the outlines of which would be of the exact size and of course of the exact value of the proposed building. The house would then have two rooms on the lower floor, one for a kitchen and one for a sitting room, and two chambers over them. A square shell is the most capacious and most firm, which last may be of consequence in so exposed a situation.
It is my wish that the house be of stone (instead of frame) with a cellar under it, and I shall be glad to know immediately what difference this will make in the Cost.
I am, Sir.   Your obedt. servt.
A Hamilton
Mr. Jno. McComb Junr.New York
